Case 20-11412 Doc 82 Filed 11/10/20 Entered 11/10/20 09:34:04 Main Document Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

                                                 §
    IN RE:                                       §      CASE NO: 20-11412
                                                 §
    SAMUEL C. LEBLANC, JR.,                      §      CHAPTER 11
                                                 §
    DEBTOR.                                      §      SECTION A
                                                 §

                                     ORDER AND REASONS

          Before the Court is the Motion for Relief from Automatic Stay, (the “Lift-Stay Motion”),

   [ECF Doc. 32], filed by Wayne Papania and Beverly Papania (the “Movants”), and the Response

   thereto (the “Response”), [ECF Doc. 47], filed by Samuel C. LeBlanc (the “Debtor”). In the Lift-

   Stay Motion, the Movants request that this Court lift the automatic stay pursuant to 11 U.S.C.

   § 362(d) so that they may return to the 22nd Judicial District Court in St. Tammany Parish (the

   “State Court”) to conclude a trial between the Movants and the Debtor. The Court held a hearing

   on this matter on September 24, 2020, and took the matter under submission. [ECF Doc. 56]. For

   the reasons that follow, this Court finds cause to GRANT the Lift-Stay Motion.

                                  JURISDICTION AND VENUE

          This Court has jurisdiction to grant the relief provided for herein pursuant to 28 U.S.C.

   § 1334. The matter presently before the Court constitutes a core proceeding that this Court may

   hear and determine on a final basis under 28 U.S.C. § 157(b)(2)(A), (G) & (O). The venue of the

   Debtor’s chapter 11 case is proper under 28 U.S.C. §§ 1408 and 1409(a).

                                         BACKGROUND

          The Movants are third-party plaintiffs in Isaac Robinson v. Wayne and Beverly Papania

   and Pyrenees Investments, LLC, Case No. 2005-11367, pending in the State Court. (the

   “Lawsuit”). The Lawsuit arises out of the construction of Movants’ home in Covington, Louisiana.
Case 20-11412 Doc 82 Filed 11/10/20 Entered 11/10/20 09:34:04 Main Document Page 2 of 8




   [ECF Doc. 32, at 2]. Litigation began in March 2005 when a subcontractor filed suit on an open

   account against the Movants and Pyrenees Investments, LLC (“Pyrenees”), the general contractor

   on the project, seeking payment for work performed in conjunction with the construction. Id.

   Pyrenees, in which the Debtor is a 100% member, filed its own no-asset chapter 7 bankruptcy case

   in this Court, In Re: Pyrenees Investments, LLC, No. 20-11411, which was closed on October 19,

   2020. After fifteen years of litigation, which has included numerous amendments to the Petition,

   a partial reversal of the trial court’s grant of summary judgment, and subsequent remand, the

   Movants’ claims against the Debtor at this time include “fraud, negligent misrepresentation, and

   general negligence under an alter ego doctrine.” [ECF Doc. 32, at 2–3].

          After several continuances, the State Court held a bench trial on June 22, 23, and July 2,

   2020. Id. at 4. The trial was expected to conclude on the fourth day, August 14, 2020; however,

   the Debtor filed for bankruptcy relief under chapter 11 of the Bankruptcy Code on August 2, 2020.

   Accordingly, the Lawsuit was automatically stayed under 11 U.S.C. § 362. Id. The Movants filed

   the Lift-Stay Motion “to permit the conclusion of a trial between Movants and Debtor,” thereby

   liquidating their claims against the estate Id. at 1. Through the Lift-Stay Motion, the Movants ask

   this Court to terminate the stay to finish the fourth day of trial and reduce the Lawsuit to judgment,

   but state they will return to this Court to be paid “pursuant to any confirmed plan of reorganization”

   and they “will not attempt to collect any amounts awarded by the State Court outside the

   bankruptcy process.” Id.

          In his Response, the Debtor explained that the Lawsuit “actually consists of two distinct

   actions for the purpose of this bankruptcy case.” [ECF Doc. 47, at 2]. “One action involves

   theories of general negligence, which, if and when determined, will give Movant a noncontingent

   liquidated claim as a general unsecured creditor.” Id. at 3–4. Separate from the negligence claim,


                                                     2
Case 20-11412 Doc 82 Filed 11/10/20 Entered 11/10/20 09:34:04 Main Document Page 3 of 8




   however, are “the assertions in State Court of issues grounded in fraud.” Id. at 3. The Debtor

   “opposes continuation of the litigation before the State Court on any issue pertaining to a judicial

   determination of fraud.” Id. But the Debtor does not oppose this Court lifting the stay to resume

   the proceedings in State Court “for the sole purpose of determining Debtor’s liability, if any, and

   quantification of associated damages under a theory of general negligence.” Id. The Debtor also

   does not oppose allowing “the State Court (after ruling on negligence) to issue Findings of Fact as

   to theories involving fraud,” for this Court to consider whether those findings are sufficient to

   establish fraud under the non-dischargeability standard found in § 523 of the Bankruptcy Code.

   Id. The Debtor proposes that this Court sever the fraud claims from the ongoing litigation for later

   determination by this Court or “allow the State Court (after ruling on negligence) to issue Findings

   of Fact as to theories involving fraud, for this Court’s later determination as to whether those

   Findings of Fact are sufficient to establish fraud under the non-dischargeability standard[.]” Id.

                                              DISCUSSION

          The filing of a bankruptcy petition “operates as a stay, applicable to all entities, of . . . the

   commencement or continuation . . . of a judicial, administrative or other action or proceeding

   against the debtor that was or could have been commenced before the commencement of” the

   bankruptcy case. 11 U.S.C. § 362(a). The automatic stay has three basic purposes: “(1) to provide

   the debtor a breathing spell from his or her creditors by stopping all collection efforts[;] (2) to

   protect creditors from each other by stopping the race for the debtor’s assets and preserving the

   assets for the benefit of all creditors[;] and[] (3) to provide for an orderly liquidation or

   administration of the estate.” Prewitt v. N. Coast Vill., Ltd. (In re N. Coast Vill., Ltd.), 135 B.R.

   641, 643 (9th B.A.P. Cir. 1992); see also Commonwealth Oil Ref. Co. v. U.S. Envtl. Prot. Agency

   (In re Commonwealth Oil Ref. Co.), 805 F.2d 1175, 1182 (5th Cir. 1986).


                                                     3
Case 20-11412 Doc 82 Filed 11/10/20 Entered 11/10/20 09:34:04 Main Document Page 4 of 8




          Creditors may obtain relief from the automatic stay by showing cause. See 11 U.S.C.

   § 362(d)(1). “The term ‘cause’ as used in 11 U.S.C. § 362(d)(1) is not defined in the Code and

   whether cause exists must be determined on a case by case basis.” In re Xenon Anesthesia of Tex.,

   PLLC, 510 B.R. 106, 112 (Bankr. S.D. Tex. 2014). Indeed, the Fifth Circuit has stated that “this

   lack of definition affords ‘flexibility to the bankruptcy courts.’” Bonneville Power Admin. v.

   Mirant Corp. (In re Mirant Corp.), 440 F.3d 238, 253 (5th Cir. 2006) (quoting Little Creek Dev.

   Co. v. Commonwealth Mortg. Corp. (In re Little Creek Dev. Co.), 779 F.2d 1068, 1072 (5th Cir.

   1986)). The Bankruptcy Code gives courts broad discretion to provide appropriate relief from the

   automatic stay. See Atkins v. Atl. Ambulance Assocs., Inc. (In re Atl. Ambulance Assocs.,

   Inc.), 166 B.R. 613, 615 (Bankr. E.D. Va. 1994).

          A. Allowing the Lawsuit to Proceed in State Court Will Not Usurp This Court’s
             Authority to Determine Whether the Debtor’s Debts Are Nondischargeable
             Under § 523

          When ruling on modifications to the automatic stay to allow litigation to proceed in another

   forum, some courts have considered whether the litigation that the movant wishes to continue

   would result in “great prejudice” to the estate or debtor and whether “the hardship to the [movant]

   caused by the continuance of the stay considerably outweighs the hardship caused to the debtor by

   modification of the stay.” In re Fowler, 259 B.R. 856, 859–60 (Bankr. E.D. Tex. 2001) (quoting

   In re McGraw, 18 B.R. 140, 142 (Bankr. W.D. Wis. 1982)). The Movants argue that lifting the

   stay will not result in great prejudice to the Debtor because the parties need “less than one full

   day” to complete the trial and the parties are prepared to complete the trial. [ECF Doc. 32, at 7].

   The Movants aver that if the stay is not lifted, they “will suffer the added expense of litigating

   these issues a second time” in this Court, which “is unfamiliar with the facts and issues involved




                                                   4
Case 20-11412 Doc 82 Filed 11/10/20 Entered 11/10/20 09:34:04 Main Document Page 5 of 8




   in the Lawsuit.” Id. Finally, the Movants contend that they have a probability of success in

   prevailing in the Lawsuit. Id. at 8.

          In response, the Debtor contends that allowing the State Court to proceed on the fraud

   claims, “would create a quagmire forcing the Debtor to defend itself on two different playing

   fields” and, therefore, prejudice the Debtor. [ECF Doc. 47, at 6]. In response to the Movants’

   suggestion that the State Court may determine whether the claim is dischargeable, the Debtor

   discusses at length the differences between findings of fraud in State Court and this Court’s

   determinations of fraud under 11 U.S.C. § 523(a)(2). [ECF Doc. 32, at 7; ECF Doc. 47, at 3–5].

   The Debtor avers that this Court cannot defer a determination of non-dischargeability for fraud to

   another forum. Id. at 3.

          The Debtor is correct that bankruptcy courts have sole authority to decide whether a debt

   is nondischargeable. “The ultimate finding of whether [a debt is nondischargeable, as ‘defined’

   by the bankruptcy law] is solely [in] the province of the bankruptcy court.” Dennis v. Dennis (In

   re Dennis), 25 F.3d 274, 278 (5th Cir. 1994) (citing Harold V. Simpson & Co. v. Shuler (In re

   Shuler), 722 F.2d 1253, 1256 (5th Cir. 1984)). But a determination by the State Court as to

   whether the Debtor engaged in fraudulent inducement under Louisiana law is not a determination

   of nondischargeability. The Fifth Circuit has stated that bankruptcy courts must “look beyond the

   labels which state courts—and even parties themselves—give obligations which debtors seek to

   have discharged.” Id. at 277; see also Davidson v. Davidson (In re Davidson), 947 F.2d 1294,

   1296 (5th Cir. 1991); Benich v. Benich (In re Benich), 811 F.2d 943, 945 (5th Cir.1987); Nunnally

   v. Nunnally (In re Nunnally), 506 F.2d 1024, 1027 (5th Cir.1975). Therefore, if Movants reduce

   their Louisiana fraud claim to a judgment, this will not—and in fact could not—preclude this Court




                                                   5
Case 20-11412 Doc 82 Filed 11/10/20 Entered 11/10/20 09:34:04 Main Document Page 6 of 8




   “from inquiring into the true nature of the debt—and ruling contrary to the first court’s judgment

   if necessary.” In re Dennis, 25 F.3d at 278 (citing Brown v. Felsen, 442 U.S. 127, 138 (1979)).

             Accordingly, this Court finds that lifting the stay to permit the fraud claim to go forward

   in State Court is not in an impermissible delegation of this Court’s jurisdiction over a § 523(a)(2)

   determination. Although the stay may be lifted to allow the trial to finish and the Movants’ claims

   to be reduced to judgment, this Court retains its exclusive jurisdiction to make determinations

   regarding whether a fraud occurred such that the debt resulting from that fraud should be excepted

   from discharge. This Court may take judicial notice, as necessary, of the findings of fact issued

   by the State Court in making its final judgment on the merits. See Wesley v. Sumlin, 793 F. App’x

   343, 344 (5th Cir. 2020) (citing United States v. Herrera-Ochoa, 245 F.3d 495, 501 (5th Cir.

   2001)).

             B. Lifting the Stay To Allow the Lawsuit To Proceed to Judgment in the State Court
                Serves the Interests of Judicial Economy

             In addition to the considerations discussed above, this Court must evaluate factors that

   courts have identified in deciding whether litigation should proceed in another forum. Those

   factors are:

             (1) whether relief would result in a partial or complete resolution of the issues; (2)
             lack of any connection with or interference with the bankruptcy case; (3) whether
             the other proceeding involves the debtor as a fiduciary; (4) whether a specialized
             tribunal with the necessary expertise has been established to hear the cause of
             action; (5) whether the debtor’s insurer has assumed full responsibility for
             defending it; (6) whether the action primarily involves third parties; (7) whether
             litigation in another forum would prejudice the interests of other creditors; (8)
             whether the judgment claim arising from the other action is subject to equitable
             subordination; (9) whether movant’s success in the other proceeding would result
             in a judicial lien avoidable by the debtor; (10) the interests of judicial economy and
             the expeditious and economical resolution of litigation; (11) whether the parties are
             ready for trial in the other proceeding; and (12) impact of the stay on the parties
             and the balance of harms.




                                                       6
Case 20-11412 Doc 82 Filed 11/10/20 Entered 11/10/20 09:34:04 Main Document Page 7 of 8




   In re Sonnax Indus., Inc., 907 F.2d 1280, 1286 (2d Cir. 1990); see also In re Xenon Anesthesia of

   Tex., PLLC, 510 B.R. 106, 112 (Bankr. S.D. Tex. 2014). Not all factors may be relevant to each

   case; indeed, “[a] court need only apply the factors that are relevant to the particular case, and does

   not need to give each factor equal weight.” In re Project Orange Assocs., LLC, 432 B.R. 89, 104

   (Bankr. S.D.N.Y. 2010) (citation omitted).

          Both parties argue that judicial economy supports their proposition. [ECF Doc. 32, at 6;

   ECF Doc. 47, at 7]. Courts have held that the interests of judicial economy and efficiency are

   “best-served by liquidating claims before the court that knows the parties and the factual and legal

   issues and can schedule final hearings in short order.” In re VidAngel, Inc., 593 B.R. 340, 349

   (Bankr. D. Utah 2018) (internal quotations and citations omitted). The decision to lift the stay

   may be upheld on judicial economy grounds alone. See In re United States Brass Corp., 176 B.R.

   11, 13 (Bankr. E.D. Tex. 1994) (citing In re Kemble, 776 F.2d 802, 807 (9th Cir. 1985)).

          The Movants explain that the Lawsuit, originally filed in 2005, has been adjudicated by the

   same judge since 2009, extensive discovery has taken place, and three days of a four-day bench

   trial have been completed. [ECF Doc. 32, at 7]. The Movants argue that allowing the Lawsuit to

   finish will “prevent the Court from the unnecessary use of time, energy, and judicial resources to

   conduct a trial.” Id. at 8. The Debtor argues, however, that lifting the stay for the fraud claim

   gives the Movant “two bites at the apple,” and that disposing of potential fraud claims before the

   bankruptcy court is the simplest solution. [ECF Doc. 47, at 7]. Furthermore, the Debtor argues

   that it will incur extra litigation expenses in defending itself in the Lawsuit. Id.

          Here, the Court acknowledges that the State Court has invested significant time in the

   parties’ dispute, and that their issues are familiar to that court. The pending Lawsuit has progressed

   nearly to completion and, therefore, as a practical matter, the Court agrees that the State Court is


                                                     7
Case 20-11412 Doc 82 Filed 11/10/20 Entered 11/10/20 09:34:04 Main Document Page 8 of 8




   the better place to resolve the state law claims. See Parker v. Miller (In re Miller), 589 B.R. 550,

   563 (Bankr. S.D. Miss. 2018) (citation omitted). Further, the prejudice to the Movants of being

   unable to finish less than a day of trial, after fifteen years of litigation, outweighs any hardship to

   the Debtor resulting from lifting the automatic stay. Finally, as discussed above, although the

   claims alleged in the Lawsuit should be decided by the State Court, this Court is not bound by any

   findings in determining § 523 dischargeability. Thus, the Court finds that lifting the stay to allow

   the Lawsuit to proceed to judgment in the State Court supports judicial economy.

                                             CONCLUSION

          IT IS ORDERED that the Lift-Stay Motion is GRANTED and the automatic stay under

   11 U.S.C. § 362 is hereby modified to allow the Lawsuit to proceed to judgment in the State Court;

          IT IS FURTHER ORDERED that the Movants are prohibited from executing on any

   judgment obtained and must pursue any recovery against the estate through the Debtor’s

   proceedings in this Court;

          IT IS FURTHER ORDERED that any final judgment of the State Court shall have no

   preclusive effect as to any issue that is considered a core matter under applicable federal

   bankruptcy law, including, but not limited to, any action or proceeding in this Court under 11

   U.S.C. § 523 or any action or proceeding in this Court to determine property of the estate under

   11 U.S.C. § 541; and

          IT IS FURTHER ORDERED that Movants shall add the Subchapter V Trustee as a

   necessary party in the Lawsuit so that the interests of the estate may be protected.

          New Orleans, Louisiana, November 10, 2020.


                                               MEREDITH S. GRABILL
                                          UNITED STATES BANKRUPTCY JUDGE


                                                     8
